Citation Nr: 1821293	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for multilevel degenerative disc disease (DDD). 

2. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides at the RO in Atlanta, Georgia.

The Veteran was provided with a videoconference Board hearing before the undersigned Veterans Law Judge in August 2017.

The Board acknowledges that the RO issued a Statement of the Case in June 2014 and the VA subsequently provided a VA back conditions examination in July 2017.  This evidence is duplicative of that already associated with the record and was considered in a subsequent rating decision by the RO in September 2017 regarding another issue not on appeal.  Therefore, no waiver of AOJ consideration is required, and the Board may fairly proceed with adjudication of the Veteran's claims.

The record in this matter consists solely of electronic claims files and has been reviewed.  

The issues of entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity and entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's multilevel DDD is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for multilevel DDD, but no higher, are met.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.71A, Diagnostic Codes (DCs) 5003-5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the Veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The appeal for increased ratings arises from a disagreement with the current evaluations, subsequent to a grant of service connection for the disabilities.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing both back and peripheral nerve examinations to the Veteran.  The Board finds that the VA examiners interviewed the Veteran and conducted thorough examinations, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination reports provided sufficient detail as to the severity of the Veteran's service-connected back and radiculopathy of the lower extremities disabilities.  Thus, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Factual Background

The Veteran was provided with a VA back conditions examination in September 2012.  The VA examiner provided a diagnosis of multilevel DDD with radiculopathy.  Flexion was to 70 degrees with pain, extension to 20 degrees, right lateral flexion to 30 degrees or greater with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 30 degrees or greater with pain, and left lateral rotation to 30 degrees or greater with pain.  The range of motion did not change after repetitive use testing.  No localized tenderness, pain to palpation, guarding, or muscle spasm was noted.  Muscle strength testing was 4/5 for bilateral hip flexion, 4/5 for bilateral knee extension, 4/5 for right ankle plantar flexion, 4/5 for right ankle dorsiflexion, and 3/5 for great toe extension.  No muscle atrophy was noted.  The reflex exam showed hypoactive DTRs for bilateral knees, and hypoactive DTRs for the right ankle.  The sensory exam showed decreased sensation to light touch for the right lower leg/ankle and right foot/toes.  Straight leg testing was negative.  The examiner noted radiculopathy with severe intermittent pain in the bilateral lower extremities and severe numbness in the right lower extremity.  The examiner noted other signs or symptoms of radiculopathy including numbness, tingling and pain in the right foot which is more consistent with peripheral nerve pain found in diabetes.  The radiculopathy was noted to be severe bilaterally.  No other neurologic abnormalities were noted.  The examiner noted no IVDS.  The Veteran was noted to be using an over the counter back brace occasionally.  CT scans of the lumbar spine showed multilevel DDD and facet arthrosis and congenitally short pedicles with canal and foraminal stenosis as described.

The Veteran was also provided with a VA peripheral nerves conditions examination in September 2012.  The VA examiner provided a diagnosis of lumbar radiculopathy.  The examiner noted severe intermittent pain in the bilateral lower extremities, severe paresthesias and/or dysesthesias in the right lower extremity, and severe numbness in the right lower extremity.  Muscle strength testing showed a 4/5 for knee extension bilaterally, 4/5 for right ankle plantar flexion, and 4/5 for right ankle dorsiflexion.  The examiner noted no muscle atrophy.  Reflex exam showed hypoactive DTRs for bilateral knees, and hypoactive DTRs for right ankle.  The sensory exam showed decreased sensation to light touch for the right lower leg/ankle and right foot/toes.  The examiner noted no trophic changes.  The Veteran's gait was normal.  Phalent's sign and Tinel's sign were both negative.  The examiner noted mild incomplete paralysis of the right and left sciatic nerve; mild incomplete paralysis of the right external popliteal nerve, right musculocutaneous nerve, right anterior tibial nerve, right internal popliteal nerve, and right posterior tibial nerve.  The Veteran was noted to wear a back brace occasionally and a left below the knee prosthesis.  The examiner noted the Veteran was a left below the knee amputee (due to diabetes).

VA treatment records from January 2013 show that the Veteran complained of numbness in the leg and pain in the back.  The VA examiner noted that the right tibial, peroneal, and sural nerves were unresponsive.  The H reflex was unresponsive in the right leg.  The needle exam of the right leg showed increased insertional activity in the medial and lateral heads of the gastrocnemius muscles, the tibialis anterior, and the vastus lateralis.  The needles exam of the lumbosacral paraspinals and peroneus longus was normal.  The examiner noted that it is still likely that he has some radiculopathy superimposed on his peripheral neuropathy, but his peripheral neuropathy is so severe that it dominates.

A VA CT scan of the lumbar region in January 2013 showed T12-L1 showing no significant impingement; L1-L2 showing no significant impingement, L2-L3 showing a bulging disc similar to old exam; L3-L4 and L4-L5 showing canal stenosis related to bulging disc, hypertrophy ligamentum flavum and there is bilateral foraminal encroachment.

VA treatment records from October 2013 show that the Veteran complained of back pain when standing or sitting.

The Veteran was provided with another VA back examination in November 2013.  The Veteran reported increased sharp shooting pain in his lower back.  The VA examiner provided a diagnosis of multilevel DDD with radiculopathy.  Flexion was to 70 degrees, with pain at 55 degrees, extension to 20 degrees, with pain at 15 degrees, right lateral flexion to 15 degrees, with pain at 5 degrees, left lateral flexion to 20 degrees, with pain at 10 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  The range of motion changed only for left lateral flexion, to 15 degrees, after repetitive use testing.  No localized tenderness, pain to palpation, guarding, or muscle spasm was noted.  Muscle strength testing was 4/5 for bilateral hip flexion, 4/5 for right knee extension, 4/5 for right ankle plantar flexion, 4/5 for right ankle dorsiflexion, and 3/5 for great toe extension.  No muscle atrophy was found.  The reflex exam showed absent DTRs for bilateral knees and ankles.  The sensory exam showed decreased sensation to light touch for the bilateral upper anterior thighs, bilateral thighs/knees, right lower leg/ankle and right foot/toes.  Straight leg testing was positive for the right leg and negative for the left leg.  The examiner noted radiculopathy with severe intermittent pain in the bilateral lower extremities, mild paresthesias and/or dysesthesias in the bilateral lower extremities, and severe numbness in the right lower extremity.  Severe radiculopathy on the right side and moderate radiculopathy on the left side were observed.  No other neurologic abnormalities were noted.  The examiner indicated IVDS, with no incapacitating episodes over the past 12 months.  The Veteran was noted to be using a cane constantly.  

The Veteran was also provided with a VA peripheral nerves conditions examination in November 2013.  The VA examiner provided a diagnosis of bilateral sciatica.  The examiner noted severe intermittent pain in the bilateral lower extremities, mild paresthesias and/or dysesthesias in the bilateral lower extremities, and severe numbness in the right lower extremity.  Muscle strength testing was normal.  The examiner noted no muscle atrophy.  Reflex exam showed absent DTRs for bilateral knees and ankles.  The sensory exam showed decreased sensation to light touch for the bilateral upper anterior thighs; decreased sensation for the right thigh/knee, right lower leg/ankle, and right foot/toes; absent sensation for the left thigh/knee, left lower leg/ankle, and left foot/toes.  There were no trophic changes.  The Veteran's gait was normal.  The examiner noted mild incomplete paralysis of the right and left sciatic nerve.  

VA treatment records from March 2014 show the Veteran reported worsening lower back pain, sharp, radiating to the right leg, with a 7/10 in severity associated with numbness.

VA CT scans of the lumbar spine in March 2014 indicated L3-L4 showing a significant bulging disc with canal stenosis and just above the L3-4 disc level posterior to the L3 vertebral body and left of the midline, there is a small density osteophyte or less likely a calcified disc fragment on the left; L4-5 showed spinal stenosis; L5-S1 showed a bulging disc in the midline.  There was some additional density in the canal on the left at L5-S1, but is believed to be related to nerve roots.  Definite herniated disc fragment at this level was not identified.

Private treatment records show that the Veteran had a lumbar medial branch block with fluoroscopy procedure in September 2014.

A private doctor's statement from September 2014 reported that the Veteran has severe peripheral neuropathy and lumbar radiculopathy at L4 and S1 with MRI scan showing DDD and nerve root impingement.

The private doctor submitted another statement in January 2015 stating that the Veteran has severe peripheral neuropathy and lumbar radiculopathy that has been documented in the past.  His severe peripheral neuropathy would never be expected to improve.  The private doctor added that the Veteran has severe permanent neuropathy nerve disorder involving all of his extremities.

VA treatment records from December 2016 show that the Veteran reported chronic low back pain with acute episodes.  The pain was noted to be 8/10.

The Veteran was most recently provided with a VA back examination in July 2017.  The Veteran reported that he is not able to walk or stand for long periods of time, not able to lift, and not able to turn to the right and left.  The VA examiner provided a diagnosis of multilevel DDD with radiculopathy of the bilateral lower extremities, and IVDS.  Flexion was to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.  Pain was noted on exam but did not result in or cause functional loss.  There was no evidence of localized tenderness or pain on palpation. No evidence of pain with weight bearing.  Repetitive use testing did not result in additional loss of function or range of motion.  No guarding or muscle spasm was noted.  Muscle strength testing was normal.  No muscle atrophy was found.  The reflex exam showed hypoactive DTRs for bilateral knees and ankles.  The sensory exam showed decreased sensation to light touch for the bilateral lower legs/ankles and bilateral feet/toes.  Straight leg testing was negative.  The examiner noted radiculopathy with moderate constant pain in the bilateral lower extremities, moderate paresthesias and/or dysesthesias in the bilateral lower extremities, and moderate numbness in the bilateral lower extremities.  The examiner noted mild radiculopathy bilaterally.  The examiner found no ankylosis.  No other neurologic abnormalities were observed.  The examiner noted IVDS, but no incapacitating episodes over the past 12 months were found.  The Veteran was not using any assistive devices.  There was no objective evidence of pain on non-weight bearing.  Conducting passive range of motion was deemed not medically appropriate. 

Multilevel DDD Analysis

The Veteran seeks a disability rating higher than 10 percent for his back disability.  He asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's back disability has been assigned pursuant to 38 C.F.R. § 4.71A, DC 5003-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Thus, in this case, DC 5003, which pertains to degenerative arthritis, acknowledges the disability resulting from the Veteran's in-service back injury, and DC 5242, which pertains to range of motion for the back, contemplates the current manifestations of the Veteran's disability.  In other words, his back disability is rated on the basis of limited range of motion.

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in 2013, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

Under DC 5242, a rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is a muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine, DC 5242.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  Id.

A rating of 50 percent is warranted for unfavorable ankyloses of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion may be considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 471, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  Deluca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board notes that the evidence indicates that the Veteran's forward flexion was noted to be at 55 degrees with pain in November 2013.  At no time on appeal, even considering evidence of pain, was the Veteran's forward flexion of the thoracolumbar spine 30 degrees or less, nor did the Veteran exhibit favorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that a rating of 20 percent, but no higher, even considering the principles of 38 C.F.R. §§ 4.40 and 4.45, is warranted here.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes allows a rating of 40 percent where there is IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Although the Veteran's VA examinations contain evidence of an IVDS diagnosis, there is no evidence in the Veteran's records to suggest that he had incapacitating episodes that required bed rest prescribed by a physician.  See 38 C.F.R. §4.71(a) DC 5243.

The current regulations also allow for separate neurological evaluations.   However, the Veteran is already service-connected for radiculopathy of the bilateral lower extremities.  Additionally, there have not been any noted neurological abnormalities such as bowel or bladder problems. 

For these reasons, a higher rating of 40 percent is not warranted based on IVDS and additional separate ratings other than the already service-connected disabilities of radiculopathy of the bilateral lower extremities are not warranted for any neurological symptomatology. 

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Board finds that the totality of the evidence indicates that a 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence are adequately addressed by the 20 percent rating and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

In summary, the Board finds that a rating of 20 percent, but no higher, for the Veteran's back disability is commensurate with the symptoms manifested.


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for multilevel DDD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Radiculopathy of the Right and Left Lower Extremities

The above findings show that the Veteran has radiculopathy of the lower extremities due to the service connected low back disability, and peripheral neuropathy due to nonservice connected diabetes.  Further clarification is needed prior to evaluating the Veteran's service connected radiculopathy of the right and left lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain an addendum opinion by a neurologist (M.D.) to determine the severity of the Veteran's radiculopathy of the right and left lower extremities.
(A) In regard to the findings noted in the September 2012 VA peripheral nerves conditions examination report, please indicate whether the pain, paresthesias, dysesthesias, numbness, decreased muscle strength, abnormal reflexes, and decreased sensation, are due to (i) radiculopathy of the right and/or left lower extremities from the low back; (ii) peripheral neuropathy from diabetes; or (iii) both conditions.

(B) In regard to the findings noted in the September 2012 VA peripheral nerves conditions examination report, please indicate whether the mild incomplete paralysis of the right and left sciatic nerve and mild incomplete paralysis of the right external popliteal nerve, right musculocutaneous nerve, right anterior tibial nerve, right internal popliteal nerve, and right posterior tibial nerve, are due to (i) radiculopathy of the right and/or left lower extremities from the low back; (ii) peripheral neuropathy from diabetes; or (iii) both conditions.

(C) In regard to the findings noted in the November 2013  VA peripheral nerves conditions examination report, please indicate whether the pain, paresthesias, dysesthesias, numbness, abnormal reflexes, and decreased/absent sensation, are due to (i) radiculopathy of the right and/or left lower extremities from the low back; (ii) peripheral neuropathy from diabetes; or (iii) both conditions.

(D) In regard to the findings noted in the July 2017 VA examination report, please indicate whether the pain, paresthesias, dysesthesias, numbness, abnormal reflexes, and decreased sensation, are due to (i) radiculopathy of the right and/or left lower extremities from the low back; (ii) peripheral neuropathy from diabetes; or (iii) both conditions.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


